department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number uil employer_identification_number legend grantor museum transferor x y dear this letter supersedes our letter_ruling to you dated date in response to your ruling_request regarding the proper treatment of a transfer of part of the assets of another private_foundation to you under sec_507 and sec_4943 and whether certain activities are subject_to unrelated_business_income_tax under sec_511 sec_512 and sec_513 of the internal_revenue_code i r c facts you are a nonprofit corporation described in sec_501 c and classified as a private_operating_foundation under sec_509 that you represent is described in your purposes are charitable and educational your mission is to promote the appreciation of and education about grantor's art medium specifically and public art generally primarily through the creation maintenance and public placement of artwork created by grantor artwork museum is a sec_501 c organization and classified as a public charity under sec_509 that operates a museum and park with permanent and seasonal exhibits concerts dance and drama performances film screenings fairs and celebrations community gatherings arboretum and shopping and dining works by well-known and emerging american and international artists including grantor are accessibly exhibited and interpreted through publications lecture workshops and other educational programs transferor is a private_operating_foundation that will make two transfers of assets it will first transfer about y which is more than of its assets to you and then the remainder to museum transferor will then provide notice of termination to the secretary at least one day after the transfer to museum is completed and then terminate its private_foundation_status under sec_507 you represent that transferor will exercise expenditure_responsibility over its grants to -- - - - - - - - - - - - - - - - - - - - - you until such time as it disposes of all of its assets and it will satisfy the sec_4945 reporting requirements for the taxable_year in which the final transfers are made you and transferor have nearly identical governance structures with control of both currently vested in grantor grantor's son and grantor's nephew after the transfers you will own all of grantor's incomplete artworks future artworks as well as the preparatory works the copyrights to all of grantor's artworks and a significant amount of grantor's completed artworks you will curate and sponsor traveling exhibitions of artwork and conduct related on-site educational programming without charge to the public in most cases and on occasion subject_to a nominal fee exhibit sites will include blighted urban centers and rural areas with little or no arts budgets or programming you will loan art pieces to museums cultural institutions other nonprofit_organizations and municipalities and work with private individuals or organizations to display the art in public venues you will charge exhibition fees to organizations hosting the art but will reduce or eliminate fees for organizations unable to pay the full amounts you represent that when charged fees will be in amounts comparable to fees charged by other organizations for similar loans of art your workshop and studio activity will provide creation conservation and maintenance services production and maintenance services for artworks you will provide these services to museum and other tax-exempt organizations that publicly display art and to non-exempt organizations that commit contractually to publicly display their art and or use the art for educational_purposes for a significant period of time you state that fees for services will be fair_market_value or less but not in excess of your costs you represent that no more than of your production and maintenance services will be for artwork created by individual artists and or works owned and displayed privately by organizations and private collectors your interns will perform the work as part of the education you will charge either fair_market_value or the amount necessary to cover your costs any excess fees will not greatly exceed the educational needs of the interns you train you represent that your educational activity will educate the public about the process of creating art demonstrate the many ways art can be protected and finished for public display train individuals in the techniques for making art and educate the public about artwork you will conduct public demonstrations and lectures and invite museum members and other groups to visit the studios and workshops you are committed to providing such public demonstrations lectures and tours without regard to ability to pay you state that admission to these educational events is generally free but in some instances you will charge modest admission fees in describing how you determine the admission fees you state that the fees charged for public demonstrations and lectures are comparable to or less than the fees charged by other organizations and are intended to cover or defray your costs in providing these events similarly the fees charged for visits and or tours to your studios and workshops are intended to cover or defray the costs of any consumables provided to attendees and any other costs in connection with the visit or tour school groups which comprise tens of thousands of students annually are charged no fees at all for these services in addition if an individual or group is unable to pay the full amount of any applicable fee you will reduce or eliminate the fee you will catalogue and maintain the definitive list of grantor created art and make catalogues available to the public for research educational and authentication purposes you will offer internships to post-secondary and post-graduate students in the grantor's medium interns will study and practice methods and techniques of grantor's medium and can participate in archival publication and exhibition projects as part of your effort to enhance the public understanding and appreciation of the grantor's medium you will produce limited edition artwork for sale at significant discount to museums municipalities and other tax-exempt entities for public display or educational_purposes you will sell to non-exempt entities who commit contractually to publicly display the art or use the art for educational_purposes for a significant amount of time at fair_market_value and sell a limited number of art pieces to private parties who ultimately commit to loaning or gifting the purchased art to exempt_organizations or municipalities for public displays and such sales will be at fair_market_value you may also from time to time sell original artworks that were part of your permanent collection for fundraising purposes sales will be on the same terms with respect to public or private organizations or individuals as described above for artworks created as inventory for sale finally you will also license the sale of reproductions using fee structures comparable to fees charged by other organizations for similar licensing activity not to exceed fair_market_value you will not provide any services in connection with licensing agreements other than quality control rulings requested you have requested the following rulings you shall not be treated as a newly created organization following transferor's transfer of assets to you pursuant to a reorganization as described in sec_507 you will succeed to transferor's aggregate tax_benefit in proportion to the amount of the fair_market_value of the assets you receive from it your applicable holding_period in the transferred assets for purposes of sec_4943 and includes both the period during which transferor held such assets and the period during which you hold such assets transferor will not be transferring all of its net assets to a private_foundation that is effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor private_foundation therefore you should not be treated as if you were transferor for purposes of chapter and sec_507 through any person who is a substantial_contributor within the meaning of sec_507 with respect to transferor will be treated as a substantial_contributor with respect to you regardless of whether such person meets the dollar_figure two percent test with respect to you at any time you will receive the transferred assets subject_to transferor's prior excise_tax liabilities under chapter and any penalty resulting therefrom if any to the extent transferor did not previously satisfy those liabilities your grantor medium production services and maintenance services for museum and for other tax-exempt organizations that publicly display art and or use it for educational_purposes and non-exempt organizations that commit contractually to publicly display their art and or use their art for educational_purposes for a significant period of time are substantially related to your exempt purposes as defined in sec_1_513-1 d and revenue from such services does not result in unrelated_business_taxable_income ubti as defined in sec_512 your grantor medium production services and maintenance services for art created by individual artists or owned by organizations and private collectors and displayed privately are substantially related to your exempt purposes as defined in sec_1 d and revenue from such services does not result in unrelated_business_taxable_income as defined in sec_512 sales of original artwork held as inventory to tax-exempt and public entities for public display or other educational_purposes and to non-exempt entities that commit contractually to publicly display their artwork and or use their artwork for educational_purposes for a significant period of time are substantially related to your exempt purposes as defined in sec_1_513-1 d and revenue from such sales does not result in unrelated_business_taxable_income as defined in sec_512 licensing of artwork images is substantially related to your exempt purposes as defined in sec_1_513-1 falls under the modification for royalty income provided in sec_512 and does not result in unrelated_business_taxable_income as defined in sec_512 sec_501 provides an exemption from federal tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 states that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 sec_507 states that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee private_foundation shall not be treated as a newly created organization sec_50 c imposes an excise_tax equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 c or the value of the net assets of the private_foundation on an organization that voluntarily terminates its private_foundation_status sec_511 imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of certain organizations including those described in sec_501 c sec_512 defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain deductions and computational modifications sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the organization's need for income or funds or the use it makes of the profits derived to the exercise or performance of an organization's purpose or function constituting the basis for its exemption under sec_501 sec_513 provides that an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_4943 imposes an excise_tax on the excess_business_holdings of a private_foundation in a business_enterprise during any taxable_year that ends in the taxable_period excess_business_holdings are generally the amount of interests in the business_enterprise greater than the permitted holdings where disqualified persons also have business holdings in the same_business_enterprise then the private foundation's otherwise permitted holdings are reduced by those amounts a private_foundation is allowed a five year period to dispose_of certain large gifts_and_bequests without incurring the excise_tax sec_1_507-3 states that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section which describes a sec_507 transfer the transferee organization shall not be treated as a newly created organization but shall succeed to those attributes and characteristics of the transferor organization described in sec_1_507-3 and which include its aggregate tax_benefit substantial contributors and chapter tax and penalty liabilities sec_1 -3 a states in part that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 states that for purposes of sec_507 in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation will be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 states that if a private_foundation incurs a liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 provides that when a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable_period of time described in sec_4943 or shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets sec_1_507-3 sets forth certain rules that apply to the transferee foundation with respect to the assets transferred in a sec_507 transfer to the same extent and in the same manner that they would have applied to the transferor foundation had the sec_507 transfer not been effected mostly in the nature of transitional rules of limited scope for the tax reform act of sec_1 -3 a i provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1 a directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 states that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative total of dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-4 states that private_foundations which make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_1_513-1 d provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and that it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 d directs that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization in example of sec_1_513-1 d an organization described in sec_501 c operates a school for training children in the performing arts such as acting singing and dancing it presents performances by its students and derives gross_income from admission charges for the performances the students' participation in performances before audiences is an essential part of their training since the income realized from the performances derives from activities which contribute importantly to the accomplishment of m's exempt purposes it does not constitute gross_income from unrelated_trade_or_business sec_53_4946-1 a states that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 c other than an organization described in sec_509 in revrul_69_269 1969_1_cb_160 a hospital was concerned with providing sufficient parking space for visitors because visitation is considered to be supportive therapy and part of patient treatment because of a serious lack of adequate parking space the hospital constructed adjacent to its main building a parking lot for patients and visitors only the lot is not for general_public utilization a fee is charged for_the_use_of these facilities and all profits are placed in the hospital's general operating fund the ruling holds that providing such facilities contributes importantly to the accomplishment of the hospital's exempt_purpose accordingly this activity is substantially related to the purpose constituting the basis for the hospital's exemption and does not constitute unrelated_trade_or_business within the meaning of sec_513 in revrul_73_104 1973_1_cb_263 the museum is exempt as an educational_organization on the basis of its ownership maintenance and exhibition for public viewing of works_of_art the sale of greeting cards displaying printed reproductions of art works in the museum's collection contributes importantly to the achievement of the museum's exempt educational_purposes by stimulating and enhancing public awareness interest and appreciation of art moreover a broader segment of the public may be encouraged to visit the museum itself to share in its educational functions and programs as a result of seeing the cards the fact that the cards are promoted and sold in a clearly commercial manner at a profit and in competition with commercial greeting card publishers does not alter the fact of the activity's relatedness to the museum's exempt_purpose in revrul_80_295 c b the broadcasting of the organization's sponsored supervised and regulated athletic events promotes the various amateur sports fosters widespread public interest in the benefits of its nationwide amateur athletic program and encourages public - - - - - - - - - - - - - - - - - - - - participation therefore the organization's sale of broadcasting rights and the resultant broadcasting of its athletic events contributes importantly to the accomplishment of its exempt purposes in revrul_81_178 c b payments an exempt labor_organization receives from various business enterprises for_the_use_of the organization's trademark and similar properties are royalties within the meaning of sec_512 and are not taken into account in determining unrelated taxable_income however payments the organization receives for personal appearances and interviews by its members are not royalties but are compensation_for_personal_services and must be taken into account in computing the organization's unrelated_business_taxable_income analysis ruling sec_1 sec_507 provides that in the case of a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year because the transferor is transferring to you more than of its assets the proposed transfer is described in sec_507 ruling in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_507 the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of sec_1_507-3 accordingly you will be treated as possessing the transferor's attributes and characteristics as described in sec_1_507-3 and including that a transferee organization shall succeed to the aggregate tax_benefit of the transferor organization in proportion to the amount of the fair_market_value of the assets the transferee receives from the transferor ruling sec_4943 imposes an excise_tax on the excess_business_holdings of a private_foundation during any taxable_year that ends in the taxable_period excess_business_holdings are generally the amount of interests in the business_enterprise greater than the permitted holdings where disqualified persons also have business holdings in the same_business_enterprise then the private foundation's otherwise permitted holdings are reduced by those amounts a private_foundation is allowed a five year period to dispose_of certain large gifts_and_bequests without incurring the excise_tax sec_1_507-3 provides that whenever a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable_period of time described in sec_4943 or shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets as described above transferor intends to transfer a significant portion of its assets but not all of its assets to you which will constitute a transfer of assets pursuant to a reorganization plan as described in sec_507 therefore your applicable_period of time in the transferred assets described in sec_4943 and will include both the period during which transferor held such assets and the period during which you holds such assets ruling under sec_1_507-3 i if a private_foundation transfers all of its net assets to another private_foundation which is effectively controlled by the same person or persons which effectively controlled the transferor private_foundation the transferee private_foundation is treated as if it were the transferor here transferor is transferring less than all of its net assets to a private_foundation so you are not treated as transferor for all private_foundation purposes instead you will be treated as possessing its attributes and characteristics which are described in sec_1_507-3 and to the extent applicable and ii ruling sec_1_507-3 provides that for purposes of sec_507 in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figureq-two percent test with respect to the transferee organization at any time if a private_foundation makes a transfer described in sec_507 to two or more transferee private_foundations any person who is a substantial_contributor with respect to the transferor foundation prior to such transfer shall be considered a substantial_contributor with respect to each transferee private_foundation as discussed above transferor's transfers to you are sec_507 transfers grantor is a substantial_contributor to transferor in addition grantor and any other persons who are substantial contributors to transferor are also substantial contributors to you without regard to whether each person meets the dollar_figure-two percent test with respect to you ruling transferor intends to transfer a significant portion of its assets but not all of its assets to you pursuant to a reorganization plan under sec_507 sec_1_507-3 provides that in a sec_507 transfer a transferee organization will not be treated as a newly created organization the transferee organization is treated as possessing those attributes and characteristics of the transferor organization which are described in sec_1_507-3 and sec_1_507-3 provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability therefore you will receive the transferred assets subject_to transferor's prior excise_tax liabilities under chapter and any penalty resulting therefrom if any to the extent transferor did not previously satisfy those liabilities ruling sec_511 imposes a tax on the unrelated_business_taxable_income of sec_501 c organizations unrelated_business_taxable_income is generally gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it see sec_512 sec_513 defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 to determine that an activity is substantially related to an exempt_purpose sec_1_513-1 d requires the activity have a causal relationship to the exempt_purpose that is substantial and that the size and scope of the activity not be on a larger scale than reasonably necessary for performance of such exempt functions the portion of your production and maintenance services you provide to museum and other tax exempt_organizations that publicly display artwork and or use it for educational purpose and non exempt_organizations that commit contractually to publicly display their artwork and or use their artwork for educational_purposes for a significant period of time is substantially related to the achievement of your exempt purposes other than through the production_of_income within the meaning of sec_1_513-1 d because i publicly accessible displays are necessary to educate the public ii you do not own or control any exhibition space and therefore must work with governments or other organizations to publicly display the art and iii creation and maintenance of displayed artwork pieces requires highly specialized skill and knowledge most cooperating organizations lack necessity makes the causal relationship between the production public display and maintenance of artworks and achieving your exempt purposes a substantial one necessity also means your production and maintenance services to such organizations contribute importantly to the accomplishment of your exempt purposes see rev ruls and supra accordingly the relationship_test in sec_1_513-1 d is met the fact that you charge the displaying organizations fees comparable to similar transactions does not diminish the important contribution production and maintenance of publicly exhibited pieces of artwork makes to achieving your exempt purposes your production and maintenance services are less commercial because you reduce or eliminate fees for organizations unable to pay the full amounts moreover you represent that you limit substantially_all of these services to artwork pieces accordingly your production and maintenance services to exempt_organizations displaying artworks is substantially related to your exempt purposes as defined in sec_1_513-1 d and revenue from such services does not result in unrelated_business_taxable_income as defined in sec_512 ruling based on your representations you also provide an insubstantial amount of production and maintenance services for art created by individual artists or owned by organizations and private collectors and displayed privately sec_1_513-1 and require that there be a causal relationship between the activity and an exempt_purpose and that the causal relationship be a substantial one sec_1_513-1 d requires that where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business in example of sec_1_513-1 an organization described in sec_501 operates a school for training children in the performing arts such as acting singing and dancing it presents performances by its students and derives gross_income from admission charges for the performances the students' participation in performances before audiences is an essential part of their training since the income realized from the performances derives from activities which contribute importantly to the accomplishment of m's exempt purposes it does not constitute gross_income from unrelated_trade_or_business because the work will be performed by interns as part of their education the services have a causal relationship to your exempt purposes of educating about the medium that is substantial within sec_1_513-1 moreover the fees charged are commensurate with the interns' educational needs thus showing the size and scope of the services are not on a larger scale than is reasonably necessary for the performance of your educational function as required by sec_1_513-1 accordingly such services are like the organization in example of sec_1_513-1 d and are substantially related to the achievement of your exempt purposes other than through the production_of_income within the meaning of sec_1 d the revenue from such services does not result in unrelated_business_taxable_income as defined in sec_512 ruling the sale_of_goods held for inventory is a trade_or_business subject_to unrelated_business_income_tax unless the conduct of which is substantially related aside from the organization's need for income or funds or the use it makes of the profits derived to the exercise or performance of an organization's purpose or function constituting the basis for its exemption see sec_513 sec_1_513-1 d provides that a trade_or_business is substantially related to purposes for which exemption is granted only if the production or distribution of the goods from which the gross_income is derived 'contributes importantly' to the accomplishment of those purposes one of your exempt purposes is stimulating and enhancing public awareness interest and appreciation of art you sell original artwork held as inventory to tax-exempt and public entities for public display or other educational_purposes and to non-exempt entities that commit contractually to publicly display artwork and or use their artwork for educational_purposes for a significant period of time like the museum in revrul_73_104 supra part of your basis for exemption is the ownership maintenance and exhibition for public viewing of works_of_art in the ruling the museum's mass sale of print reproductions of art held in the museum's collection contributes importantly to the achievement of its exempt educational_purposes because although the sold reproductions were not publicly displayed they reaches a broader segment of the public who thereby may be encouraged to visit the museum itself to share in its educational functions and programs as a result of seeing the cards in your case you too are selling goods held for inventory unlike a museum that sells reproductions for private use you are selling original artwork subject_to an obligation for the purchaser to publicly display the artwork and use it to educate the public for a significant amount of time your conditional sales of original art similar to a museum's mass sale of reproductions encourage the public sharing in your educational functions and programs because of your purchasers' obligations to publicly exhibit the original art and use it to educate the public for a significant period of time similarly reaches a broader segment of public such sales contribute importantly to the achievement of your exempt purposes by stimulating and enhancing public awareness interest and appreciation of art and is substantially related to your exempt purposes under sec_1_513-1 d and therefore is not subject_to unrelated_business_income_tax ruling you plan to license images of artwork to unrelated persons that do not require identifying the artist the title or subject matter of the work the date or period of its creation if known or information as to where viewers can see the original artwork you may require licensed images bear your copyright the licenses use a fee structure that is comparable to fees charged by other organizations for similar licensing activity and in no case will such fees exceed fair_market_value you own the copyrights to all licensed images you state that you will not provide any services in connection with the licensing agreements other than quality control you also state that all licensees are unrelated organizations licensing images of artwork in your collection without more is not substantially related to your exempt purposes and constitutes a trade_or_business as defined in sec_513 computation of unrelated taxable business income under sec_512 is modified to generally exclude royalty income and directly related deductions see sec_512 a royalty is a payment that relates to the use of a valuable right payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes similarly payments for_the_use_of a professional athlete's name photograph likeness or facsimile signature are ordinarily characterized as royalties royalties do not include payments for personal services see revrul_81_178 1981_2_cb_135 you own the copyrights to all images licensed the only services you will provide are quality control requiring licensed images bear your copyright is more a prudent step to protect your intellectual_property than a personal service accordingly although your licensing of artwork images is not substantially related to your exempt purposes as defined in sec_1 d it falls under the modification for royalty income provided in sec_512 and does not result in unrelated_business_taxable_income as defined in sec_512 conclusion based on the foregoing we rule as follows you shall not be treated as a newly created organization following transferor's transfer of assets to you pursuant to a reorganization as described in sec_507 you will succeed to transferor's aggregate tax_benefit in proportion to the amount of the fair_market_value of the assets you receive from it your applicable holding_period in the transferred assets for purposes of sec_4943 and includes both the period during which transferor held such assets and the period during which you hold such assets transferor will not be transferring all of its net assets to a private_foundation that is effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor private_foundation therefore you will not be treated as if you were transferor for purposes of chapter and sec_507 through any person who is a substantial_contributor within the meaning of sec_507 with respect to transferor will be treated as a substantial_contributor with respect to you regardless of whether such person meets the dollar_figure two percent test with respect to you at any time you will receive the transferred assets subject_to transferor's prior excise_tax liabilities under chapter and any penalty resulting therefrom if any to the extent transferor did not previously satisfy those liabilities your grantor medium production services and maintenance services for museum and for other tax-exempt organizations that publicly display art and or use it for educational_purposes and non-exempt organizations that commit contractually to publicly display their art and or use their art for educational_purposes for a significant period of time are substantially related to your exempt purposes as defined in sec_1_513-1 and revenue from such services does not result in ubti as defined in sec_512 your grantor medium production services and maintenance services for art created by individual artists or owned by organizations and private collectors and displayed privately are substantially related to your exempt purposes as defined in sec_1_513-1 d and revenue from such services does not result in ubti as defined in sec_512 sales of original artwork held as inventory to tax-exempt and public entities for public display or other educational_purposes and to non-exempt entities that commit contractually to publicly display their artwork and or use their artwork for educational_purposes for a significant period of time are substantially related to your exempt purposes as defined in sec_1 d and revenue from such sales does not result in ubti as defined in sec_512 licensing of artwork images is not substantially related to your exempt purposes as defined in sec_1_513-1 d but falls under the modification for royalty income provided in sec_512 and does not result in ubti as defined in sec_512 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael c seto manager exempt_organizations technical enclosure notice
